       Case 1-15-44128-cec               Doc 19        Filed 03/26/21    Entered 03/26/21 13:30:31




Law Offices of Avrum J. Rosen, PLLC                                          Hearing Date: April 20, 2021
Proposed Attorneys for David J. Doyaga, Sr., Chapter 7 Trustee               Hearing Time: 10:00 a.m.
38 New Street                                                                Objection Deadline: April 13, 2021
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                  Chapter 7

            HAROLD TISCHLER,                                            Case No.: 15-44128-jmm

                                    Debtor.
---------------------------------------------------------x

                   TRUSTEE’S APPLICATION FOR THE ENTRY OF AN
                 ORDER REOPENING THE DEBTOR’S BANKRUPTCY CASE

         David J. Doyaga, Sr., the Chapter 7 Trustee (“Trustee”) for the Estate of Harold Tischler

(the “Debtor”), by and through his proposed attorneys, the Law Offices of Avrum J. Rosen, PLLC,

as and for his application (the “Application”) seeking entry of an Order under section 350(b) of

Title 11, United States Code (the “Bankruptcy Code”) and Rule 5010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”): (i) reopening the Debtor’s bankruptcy case; and

(ii) directing the United States Trustee (the “UST”) to appoint a Chapter 7 trustee, respectfully

states as follows:

                                        PRELIMINARY STATEMENT

         1.        This is a case where the Debtor abjectly failed to disclose his interest in a business

entity that owns real estate of substantial value. Indeed, the Debtor transferred his interest in the

business entity during the pendency of an adversary proceeding objecting to dischargeability so as

to prevent his creditors and the Trustee from discovering this asset. For the following reasons,

cause exists to reopen the Debtor’s case and to direct the UST to appoint a Chapter 7 trustee.




                                                             1
      Case 1-15-44128-cec           Doc 19      Filed 03/26/21      Entered 03/26/21 13:30:31




                                           BACKGROUND

A.      Procedural History

        2.      On September 8, 2015, the Debtor filed a voluntary petition for relief under Chapter

7 of the Bankruptcy Code.

        3.      David J. Doyaga, Sr. was appointed interim Chapter 7 trustee of the Debtor’s

bankruptcy estate and, by operation of law, became the permanent Chapter 7 trustee of the Debtor’s

bankruptcy estate.

        4.      On December 4, 2015, Chicago Title Insurance Company (“CTIC”) commenced

an adversary proceeding against the Debtor captioned as Chicago Title Insurance Company v.

Harold Tischler, Adv. Pro. No. 15-01194-cec, in the United States Bankruptcy Court for the

Eastern District of New York (the “Adversary Proceeding”). The Adversary Proceeding sought,

among other things, a judicial determination that the Debtor’s debt to CTIC was non-dischargeable

under sections 523(a)(2)(A) and 523(a)(4) of the Bankruptcy Code. The Court is respectfully

referred to the complaint in the Adversary Proceeding, which shows that the Debtor has a history

of engaging in real estate fraud.

        5.      On July 11, 2018, the Court entered an order determining that the Debtor’s debt to

CTIC was non-dischargeable.

        6.      The Debtor did not list any interest in any entity that had an interest in real property

on his petition or schedules.1

        7.      On December 9, 2015, the Court entered an order granting the Debtor a no-asset

discharge under section 727 of the Bankruptcy Code.




1
 See Dkt. No. 1, Schedule “A”, Schedule “B”, Q. 13 and Statement of Financial Affairs. See also Dkt. No. 13,
Amended Statement of Financial Affairs.

                                                     2
      Case 1-15-44128-cec          Doc 19     Filed 03/26/21    Entered 03/26/21 13:30:31




        8.       On January 23, 2017, the Trustee, in reliance on the Debtor’s petition and schedules

as well as his testimony at the Section 341(a) meeting of creditors, filed his report of no

distribution.

        9.       On October 11, 2019, the Debtor’s bankruptcy case closed.

B.      The Undisclosed Asset

        10.      The Trustee was recently contacted by CTIC’s counsel and was informed that prior

to and during the pendency of the Debtor’s bankruptcy case, the Debtor concealed his interests in

business entities that held real estate of substantial value.

        11.      According to the Trustee’s review of certain documents maintained by the New

York City Department of Finance, which are publicly available on its Automated City Register

Information System, by deed dated February 25, 2008, the Debtor and Linda Tischler acquired

title to the real property commonly known as 5318 16th Avenue, Brooklyn, New York 11204,

identified under Block 5477, Lot 42, in the Borough of Brooklyn (the “Real Property”). Upon

information and belief, the Real Property is a mixed-use property consisting of a commercial

storefront and residential apartments.

        12.      By deed dated May 1, 2008, the Debtor and Linda Tischler transferred their

interests in the Real Property to 5318 16th Ave Enterprises LLC. This transfer was for no

consideration. Upon information and belief, 5318 16th Ave Enterprises LLC is owned or co-owned

by the Debtor.

        13.      By deed dated August 12, 2011, 5318 16th Ave Enterprises LLC transferred its

interest in the Real Property to the Harold and Linda Tischler LLC (the “HLT LLC”). This transfer

was also for no consideration. Upon information and belief, the HLT LLC is owned or co-owned




                                                   3
        Case 1-15-44128-cec      Doc 19      Filed 03/26/21   Entered 03/26/21 13:30:31




by the Debtor. This interest was not disclosed in the petition and schedules filed on September 8,

2015.

         14.   By deed dated February 22, 2017, the HLT LLC transferred (the “2017 Transfer”)

its interest in the Real Property to LTATMTJT531816 LLC (the “LTA LLC”). This transfer was

also for no consideration. Upon information and belief, the LTA LLC is owned or co-owned by

the Debtor’s spouse, Linda Tischler. The basis for that belief is that Linda Tischler signed the

transfer forms on behalf of the purchaser.

         15.   A review of the Debtor’s Schedule “B” and Statement of Financial Affairs

evidences that the Debtor did not disclose his interest in the HLT LLC and or the Real Property.

Further, there was no information in the Debtor’s schedules to suggest that the Trustee knew or

should have known about the HLT LLC and or the Real Property.

         16.   In addition, the 2017 Transfer was made during the pendency of the Adversary

Proceeding.

         17.   On March 23, 2021, CTIC commenced an action (the “State Court Action”)

captioned as Chicago Title Insurance Company v. Harold Tischler, Harold and Linda Tischler

LLC, and LTATMTJT531816 LLC, Index No., 506863/2021, in the Supreme Court of the State of

New York, County of Kings, seeking to, among other things, undue the 2017 Transfer as a

fraudulent conveyance and have the Real Property sold.

         18.   The target of the Trustee’s investigation is the 2017 Transfer, the HLT LLC and

the Real Property. The Trustee reserves his rights to undue the 2017 Transfer as a fraudulent

conveyance and recover the Debtor’s interest in the HLT LLC, which owns the Real Property.

                                    RELIEF REQUESTED




                                                 4
         Case 1-15-44128-cec             Doc 19       Filed 03/26/21   Entered 03/26/21 13:30:31




           19.      By this Application, the Trustee seeks an Order of this Court, substantially in the

form of the proposed Order annexed hereto, reopening the Debtor’s bankruptcy case and directing

the UST to appoint a Chapter 7 trustee.

                                                   DISCUSSION

           20.      Section 350(b) of the Bankruptcy Code states that, “[A] case may be reopened in

the court in which such case was closed to administer assets, to accord relief to the debtor, or for

other cause.” 11 U.S.C. § 350(b).

           21.      The Trustee now moves for the entry of an Order reopening the case, which would

provide a mechanism for the Trustee to: (i) file a Notice of Pendency in the Kings County Supreme

Court with respect to the Real Property so that the Real Property cannot not be further transferred

or encumbered2; and (ii) to recover and administer the Debtor’s interest in the HLT LLC, which

owns the Real Property, and which is property of the estate.

           22.      Rule 5010 of the Bankruptcy Rules states:

                    A case may be reopened on motion of the debtor or other party in interest
                    pursuant to § 350(b) of the Code. In a chapter 7, 12, or 13 case a trustee
                    shall not be appointed by the United States trustee unless the court
                    determines that a trustee is necessary to protect the interests of creditors and
                    the debtor or to insure efficient administration of the case.

Fed. R. of Bank. P. 5010.

           23.      A chapter 7 trustee is clearly a party-in-interest. In re White, 104 B.R. 951 (S.D.

Ind. 1989); see also In re Stanke, 41 B.R. 379 (Bankr. W.D. Mo. 1984); see also Levesque v.

Shapiro (In re Levesque), 473 B.R. 331 (B.A.P. 9th Cir. 2012).

           24.      Here, the Trustee was the former Chapter 7 Trustee of the Debtor’s bankruptcy

case. As such, the Trustee is a party-in-interest and has standing to bring this Application.



2
    CTIC has filed a notice of pendency in the State Court Action.

                                                            5
      Case 1-15-44128-cec         Doc 19     Filed 03/26/21      Entered 03/26/21 13:30:31




       25.     In addition, the appointment of a Chapter 7 trustee is necessary to protect the

interests of creditors. In the instant case, the Debtor already failed to do that which he was required

to do – disclose his interest in the HLT LLC as well as all of his assets. As such, it is likely that

creditors were already previously harmed by the Debtor’s action (or inaction) because this

undisclosed asset was not administered. However, since the Debtor’s interest in the HLT LLC was

not disclosed, it was not abandoned and remains estate property. See Chartschlaa v. Nationwide

Mut. Ins. Co., 538 F.3d 116, 122 (2d Cir. 2008) (finding that undisclosed assets remain property

of the estate after the case is closed); see also In re Arana, 456 B.R. 161, 170 (Bankr. E.D.N.Y.

2011). As such, it is vital for a Chapter 7 trustee to be appointed in order to investigate the HLT

LLC and the Real Property, and to liquidate same for the benefit of creditors where possible.

                                          CONCLUSION

       26.     Based on the foregoing, cause exists to reopen this closed Chapter 7 bankruptcy

case and direct the UST to appoint a Chapter 7 trustee.

       WHEREFORE, the Trustee respectfully requests that this Honorable Court enter an Order

(i) reopening the Debtor’s Chapter 7 case; (ii) directing the UST to appoint a Chapter 7 trustee;

together with (iii) such other, further and different relief that this Court deems just and proper

under the facts and circumstances herein.

Dated: March 26, 2021                                  Respectfully submitted,
       Huntington, New York

                                                       Law Offices of Avrum J. Rosen, PLLC
                                                       Proposed Attorneys for
                                                       David J. Doyaga, Sr.,
                                                       Chapter 7 Trustee of the
                                                       Estate of Harold Tischler

                                               By:     /s/ Avrum J. Rosen
                                                       Avrum J. Rosen, Esq.
                                                       Alex E. Tsionis, Esq.


                                                  6
Case 1-15-44128-cec   Doc 19   Filed 03/26/21   Entered 03/26/21 13:30:31




                                       38 New Street
                                       Huntington, New York 11743
                                       (631) 423-8527
                                       arosen@ajrlawny.com
                                       atsionis@ajrlawny.com




                                   7
